Citation Nr: 1326758	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  He thereafter served in the Reserve until December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO.  The Board previously remanded these claims in June 2010, September 2011 and January 2013 for further development; they have been returned to the Board for further appellate consideration. 

In addition to the paper claims file, there is an electronic claims file associated with the appellant's claims.  A review of these documents shows that they include VA treatment records relevant to the issues on appeal.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 

In the September 2011 and January 2013 Board decisions, the Board referred the issue of service connection for sleep apnea to the Agency of Original Jurisdiction (AOJ) for appropriate action, but no action has yet been accomplished regarding this matter.  In addition, in an August 2012 statement, the Veteran indicated his service-connected diabetes mellitus had gotten worse, raising a claim for increase.  As the Board does not have jurisdiction, these matters are referred to the AOJ for appropriate action.


REMAND

The Board sincerely regrets the further delay to the issues on appeal.  However, a review of the record reveals that further action on these claims is yet again warranted.

This case has already been twice previously remanded due to the inadequacy of the VA examination opinion.  The Board once again points out that where VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for the purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In July 2010 a VA examination was conducted, and the examiner stated that there had not been a diagnosis of arthritis in service and that the Veteran's left knee arthritis "[might] be related" to a traumatic hunting accident.  

Regarding hypertension, the examiner stated only that the Veteran's service treatment records (STRs) did "not reveal diagnosis of hypertension.  His hypertension [was] not caused by the service."  

The case was remanded in September 2011 because this opinion appeared to be entirely reliant upon a lack of diagnoses of arthritis and hypertension during service and was not legally adequate as a basis for evaluating the Veteran's claims.  The statement regarding the possible connection to a hunting accident was noted to be purely speculative and provided no accompanying reasoned medical explanation.  The July 2010 VA examination report also did not contain any discussion as to whether the claimed hypertension was either caused or aggravated by service-connected diabetes mellitus.

Pursuant to the September 2011 remand, the claims file was returned to the VA physician who completed the July 2010 VA examination for an addendum medical opinion.  However, the response provided by the physician was again found inadequate.  

In November 2011 the VA physician again wrote that there was no diagnosis of arthritis or hypertension in the Veteran's STRs, and therefore arthritis and hypertension were not caused by service.  The physician also stated that, because the Veteran was diagnosed with hypertension in 1999, 4 years before his diagnosis of diabetes mellitus, it was not caused or aggravated by the service-connected condition.  

The case was then remanded in January 2013, so that another VA examiner's opinion could be obtained.  The Board points out that a remand confers on a claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

In February and April 2013 the VA examiner who performed the July 2010 VA examination provided additional addendum opinions.  While he did provide detailed medical rationale regarding whether the Veteran's hypertension had been aggravated by the service-connected diabetes mellitus, he apparently refused to provide any additional explanation or rationale regarding whether the Veteran's hypertension and arthritis were directly related to service.  

Regarding hypertension, the physician merely copied his previous inadequate rationale from the November 2011 opinion.  Regarding arthritis, the physician wrote that "[he] [was] not able to find any deficit from my prior opinion regards to claimed arthritis that need[ed] further explanation."

As was discussed in the September 2011 and January 2013 remands, VA regulations provide that a disability need not be diagnosed during service for service connection to be granted.   See 38 C.F.R. § 3.303 (2012).  Absent further explanation, a statement that a disability is not due to service simply because it was not shown during service is legally inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

In this case, the VA examiner repeatedly relied on the lack of showing of any diagnosis of arthritis or hypertension in the STRs in rendering his opinions.  The examiner did not consider or discuss any of the Veteran's lay statements regarding earlier symptoms and treatments, including his statement that he was first treated for arthritis in 1975 and strained his hands while working on aircraft in the service, or provide any additional rationale as requested in the former remands.  As such, the examination report and opinions are not adequate for rating purposes. 

As all of the current VA medical opinions of record are inadequate for the purpose of adjudicating the Veteran's claims, and the July 2010 examiner is apparently unwilling to assist the Board in the appropriate and necessary development of these claims, the Board finds that the case must be remanded to afford the Veteran an additional VA examination with a qualified physician other than the physician who performed the July 2010 examination.  

Additionally, in May 2013 the Veteran submitted an authorization form for medical records from his private physician in Fairfield, California and indicated that he had been receiving additional treatment for arthritis there.  The RO should attempt to obtain this additional evidence for which the Veteran has provided sufficient information and authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Finally, the record indicates that the Veteran has been receiving treatment for arthritis and hypertension at the Northern California Health Care System (HCS) in Mather, California and its affiliated facility, the Fairfield Outpatient Clinic (OPC).  The record currently contains VA treatment records up to April 2013.  Any outstanding VA treatment records dated since April 2013 should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps in order to obtain copies of the private medical records authorized by the Veteran from his private physician in Fairfield, California, following the current procedures prescribed in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The RO should take all indicated action in to obtain from the Northern California HCS and the Fairfield OPC copies of all outstanding, pertinent records of medical treatment of the Veteran since April 2013.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examinations performed by qualified physicians other than the physician who performed the July 2010 VA examination to determine the nature and likely etiology of the claimed arthritis and hypertension.  The Veteran's entire claims file, including a copy of this REMAND, should be forwarded to the examiner for review.

With regard to the previously diagnosed hypertension, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that this disability is (a) causally related to the Veteran's active service, or (b) aggravated (worsened beyond natural progression) by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner should discuss the Veteran's VA treatment for hypertension throughout the entire period on appeal.

Regarding arthritis, the examiner should provide an opinion for each affected joint (hands and knees), consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any current disability is causally related to an injury or other event or incident of the Veteran's active service. 

In rendering the requested opinions, the examiner should consider and discuss all pertinent medical and lay evidence of record, including the Veteran's service and post-service treatment records as well as his lay assertions of having arthritis due to the physical requirements of his aircraft maintenance position (which included repetitive tasks) while on active duty service and in the Reserve.  

The examiner should note that a statement that a disability is not due to service simply because it was not shown during service is inadequate absent some discussion as to what medical principles and findings support this statement. 

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  If any VA examination report or opinion is insufficient or fails to provide adequate response to the questions posed above, the report or opinion must be returned to the examiner for addendum.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing all indicated development, and any additional notification deemed warranted, the RO should readjudicate the claims remaining on appeal in light of pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



